Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on 23 June 2022 was received.  Claims 3-54-8 were cancelled.  Claim 1 was amended.   

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The objection the specification has been withdrawn in view of the amendment to the title.


Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Asano et al. in view of Iwaya et al. on claims 1-4, 6-8, and 10-14 is withdrawn, because independent claim 1 has been amended.
	
	
The claim rejection under 35 U.S.C. 103 as unpatentable over Asano et al. in view of Iwaya et al. as applied to claim 1 and further in view of Jung et al. on claim 5 is withdrawn, because the claim was cancelled.

The claim rejection under 35 U.S.C. 103 as unpatentable over Asano et al. in view of Iwaya et al. as applied to claim 1 and further in view of Makino et al. on claim 9 is withdrawn, because independent claim 1 has been amended.

Claims 1-3 and 10-14 are rejected under 35 U.S.C. 103 as being obvious over Asano et al. (WO 2019/135345A1, hereinafter referred to as Asano ‘345).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

Regarding claims 1-3, Asano ‘345 discloses a positive electrode material comprising: a positive electrode active material; and a first solid electrolyte material [066, 0067, 0166], wherein the first solid electrolyte material is represented by one of the following chemical formulae: Li3-3δ+aY1+δ-aMeaCl6-x-yBrxI where 
Me represents at least one element selected from the group consisting of Mg, Ca, Sr, Ba, and Zn (A4); Al, Sc Ga and Bi (A5); Zr, Hf and Ti (A6); or Ta and Nb (A7) (Abstract) [0011-0013, 0035-0037] and a volume ratio between the positive electrode active material and solid electrolyte to be varied between 30 to 95 [0071, 0142] but does not explicitly teach it to be not less than 0.55 and not more than 0.85. However, it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
	
Regarding claim 10, Asano ‘345 discloses the positive electrode material according to Claim 1, wherein the positive electrode active material is a lithium nickel cobalt aluminum oxide [0067-0068].  
Regarding claim 11, Asano ‘345 discloses a battery comprising: a positive electrode that contains the positive electrode material according to Claim 1; a negative electrode; and an electrolyte layer that is disposed between the positive electrode and the negative electrode and that contains a second solid electrolyte material [0054, 0083, 0165].  
Regarding claim 12, Asano ‘345 discloses the battery according to Claim 11, wherein the second solid electrolyte material is a halide solid electrolyte [0015, 0039].  
Regarding claim 13, Asano ‘345 discloses the battery according to Claim 12, wherein the second solid electrolyte material is a material that is the same as the first solid electrolyte material [0079, 0083].  
Regarding claim 14, Asano ‘345 discloses the battery according to Claim 11, wherein the second solid electrolyte material is a sulfide solid electrolyte [0091].

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.



	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Asano ‘345 as applied to claim 1 above, and further in view of Makino et al. (US 2019/0207253).
	The teachings of Asano ’345 as discussed above are herein incorporated.
Regarding claim 9, Asano does not explicitly disclose wherein the positive electrode active material is a lithium nickel manganese cobalt oxide. 
Makino recognizes viable positive electrode materials include lithium nickel manganese cobalt oxide to be combined with solid electrolytes [0039, 0135-0137].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to use a lithium nickel manganese cobalt oxide as the positive electrode active material in Asano ‘345 because Makino recognizes such transition metal oxides are viable as active material for a lithium ion secondary battery [0134].

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727